     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 1 of 13




 1   KAEMPFER CROWELL
     Anthony Celeste, No. 8776
 2   Bryan Viellion, No. 13607
     Kristopher Kalkowski, No. 14892
 3   1980 Festival Plaza Drive, Suite 650
     Las Vegas, Nevada 89135
 4   Telephone: (702) 792-7000
     Facsimile: (702) 796-7181
 5   Email: aceleste@kcnvlaw.com
     Email: bviellion@kcnvlaw.com
 6   Email: kkalkowski@kcnvlaw.com

 7   Attorneys for Defendants TWG Management,
     LLC and Tom Wackman
 8
 9                        UNITED STATES DISTRICT COURT

10                                   DISTRICT OF NEVADA

11   JGSM ENTERTAINMENT CORP., a               Case No. 2:17-cv-02915-KJD-NJK
     Delaware corporation,
12
                        Plaintiff,
13
     vs.                                RESPONSE IN OPPOSITION TO
14                                      PLAINTIFF’S MOTION TO LIFT
     TWG MANAGEMENT, LLC, a Nevada STAY [ECF No. 50]
15   limited liability company; TOM
     WACKMAN, an individual resident of
16   Wisconsin.

17                      Defendants.

18
19               Defendants     TWG      Management,     LLC    and    Tom    Wackman

20   (collectively, “TWG Defendants”) file their Response in opposition to Plaintiff

21   JGSM Entertainment Corporation’s (“JGSM’s”) Motion to Lift Stay, (ECF No. 50)

22   (“Motion”). JGSM’s Motion is premature because arbitration proceedings remain

23   ongoing. Moreover, the Court, if inclined, can dismiss this case upon it own

24   volition to conserve judicial resources rather than resolving JGSM’s attempt to lift

                                                                                Page 1 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 2 of 13




 1   the stay and enter default against TWG Defendants.

 2   I.    INTRODUCTION

 3                JGSM’s Motion to Lift Stay is premature because arbitration

 4   proceedings are ongoing.      Until the assigned arbitrator issues a decision that

 5   definitely ends those proceedings, this federal litigation should not resume.

 6                Moreover, all of JGSM’s claims are subject to binding arbitration.

 7   Because the parties have consented to arbitration, and because that arbitration

 8   remains ongoing, this federal litigation is unnecessarily duplicative. In fact, even if

 9   TWG Defendants did not further participate in the arbitration, that would not end

10   arbitration proceedings—as the arbitration rules provide that the assigned panel

11   can still hear JGSM’s evidence on its claims then make a ruling on the merits

12   regardless of the other party’s participation. And since all claims in this federal

13   action are subject to adjudication in ongoing arbitration, the Court can dismiss this

14   action rather than have it needlessly drain judicial resources.

15                Dismissal would not cause any prejudice to the parties. JGSM—as

16   the party who both filed this case and later moved to compel it to arbitration—will

17   be able to file a separate lawsuit upon conclusion of arbitration to enforce any

18   award, decision, or order on the same claims and issues raised in this matter. So

19   the Court should deny JGSM’s Motion and dismiss this case upon the Court’s own

20   volition.

21   II.   PROCEDURAL AND FACTUAL BACKGROUND

22                JGSM initiated this case in the Eighth Judicial District Court for Clark

23   County, Nevada, on October 6, 2017, and TWG Defendants removed it to Federal

24   Court on November 20, 2017. (Pet. Removal, ECF No. 1). Roughly one month

                                                                                  Page 2 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 3 of 13




 1   after removal, JGSM moved to compel arbitration of all its claims despite being

 2   the one who filed the case. (Mot. Compel Arbitration, ECF No. 11) (arguing that

 3   all claims in this case arise from an “Operating Agreement” signed by JGSM and

 4   TWG Defendants, and citing a binding provision in the Operating Agreement that

 5   required arbitration of all claims). The Court granted JGSM’s request, compelled

 6   arbitration, and stayed this case pending resolution of proceedings before the

 7   American Arbitration Association (the “AAA”). (Order, ECF No. 40) (entered on

 8   September 24, 2018).

 9                As arbitration proceeded, issues arose about TWG Defendants’ lack of

10   representation by counsel as well as outstanding fees owed to the AAA. Rather

11   than settle these issues solely in arbitration, JGSM attempted to restart this federal

12   case by filing a Motion for Entry of Clerk’s Default on August 5, 2020, (ECF No.

13   47). The Court denied that request for default—finding it premature due to the

14   ongoing arbitration proceedings; thus, this federal lawsuit remained stayed. (Order,

15   ECF No. 48). Nevertheless, not even four months after the Court’s Order denying

16   default, JGSM moved again for entry of default against TWG Defendants as well

17   as lifting of the stay. (Motion to Lift Stay and Entry of Default, ECF No. 50). 1

18                Currently, arbitration proceedings between the parties are stayed

19   “[b]ecause full payments have not been received.” Ex. 1, Order Suspending

20   Arbitration Proceedings for Sixty Days. The presiding arbitration panel provided a

21
     1
       Because JGSM filed the request for default and lifting of the stay in a single
22   Motion, the Clerk of Court ordered refiling of the request for default as a stand-
     alone document. (Min. Order, ECF No. 51). The docket therefore reflects two
23   currently pending Motions before the Court: a Motion to Lift Stay, (ECF No. 50);
24   and a Motion for Entry of Clerk’s Default, (ECF No. 52).

                                                                                  Page 3 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 4 of 13




 1   deadline of May 3, 2021, to “permit the parties to make the full deposits

 2   requested.” Id. The arbitration panel noted that “[i]f the parties fail to make the

 3   full deposits requested on or by May 3, 2021, the Panel may terminate this

 4   [arbitration] proceeding.” Id. (emphasis added).

 5   III.   ARGUMENT

 6          A.     JGSM’s Motion to Lift the Stay Is Premature Because
                   Arbitration Proceedings Have Not Ended and JGSM Has Not
 7                 Secured a Finding of Default Through Arbitration Procedures.

 8                 JGSM’s Motion is premature because arbitration proceedings are still

 9   ongoing between the parties.          JGSM’s cited case law lends support for the

10   premature nature of its Motion, as does the Court’s prior Order resolving JGSM’s

11   first request for entry of default.

12                 Generally, lifting a court-imposed stay is appropriate only when

13   arbitration has clearly been terminated by the assigned arbitrator or default has

14   been secured against a delaying party through the applicable arbitration process.

15   Sink v. Aden Enterprises, Inc., 352 F.3d 1197, 1199 (9th Cir. 2003) (“Citing [a

16   party’s] non-payment, the arbitrator on August 23, 2001, entered an Order finding

17   [that party] to be in default in the arbitration proceeding. It was not clearly

18   erroneous for the district court to find, in confirmation, that [the party] had

19   defaulted in arbitration.”); Pre-Paid Legal Servs., Inc. v. Cahill, 786 F.3d 1287,

20   1294 (10th Cir. 2015) (“Under the AAA rules, the panel terminated the

21   proceedings.”); Roach v. BM Motoring, LLC, 155 A.3d 985, 995 (N.J. 2017)

22   (“[D]efendants failed to advance filing fees after [claimant] filed her arbitration

23   claim with the AAA and failed to otherwise engage in arbitration after the AAA

24

                                                                              Page 4 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 5 of 13




 1   refused to arbitrate [a] claim due to defendants’ prior actions.”).2        In such

 2   circumstances, lifting a court-imposed stay becomes appropriate because

 3   arbitration demonstrably cannot provide a forum for a party to seek adequate relief.

 4   See Sink, 352 F.3d at 1201 (explaining that the purpose of arbitration (expeditious

 5   resolution of claims) would not be served “by requiring a district court to enter an

 6   order returning parties to arbitration upon the motion of a party that is already in

 7   default of arbitration.”).   Courts therefore wait to lift a stay until there is a

 8   conclusive end to arbitration because doing so both honors the parties’ contractual

 9   agreement to arbitrate while ensuring that court intervention occurs only when

10   unquestionably appropriate. See Juiceme, LLC v. Booster Juice Ltd. P’ship, 730 F.

11   Supp. 2d 1276, 1285 (D. Or. 2010) (staying proceedings because, “[i]n the present

12   matter, Plaintiffs did not move for an order of default in arbitration nor did an

13   arbitrator have any opportunity to make any finding of default.”).

14                And, notably, courts look to the arbitration rules or decisions as the

15   2
        JGSM cites to Brown v. Dillard’s, Inc., 430 F.3d 1004, 1006 (9th Cir. 2005), and
16   Morris v. Morgan Stanley & Co., 942 F.2d 648, 650 (9th Cir. 1991), in support of
     its argument that refusal to participate in arbitration warrants resuming court
17   proceedings. (Mot. Lift Stay 6:14–23, ECF No. 50). But these cases revolved
     around entirely different circumstances than this case, rendering them wholly
18   inapplicable here. Brown did not involve lifting a stay pending arbitration; it
     involved a party seeking to file a lawsuit after the defendant, Dillard’s, refused to
19   participate in earlier arbitration proceedings. The court permitted the case to
     proceed in court after citing specific facts that clearly showed how Dillard’s
20   “refused to participate in the arbitration process at all.” Brown, 430 F.3d at 1010.
     And in Morris, it was the plaintiffs who brought claims in court, followed by the
21   defendant successfully moving to compel arbitration. Yet, when in arbitration, the
     plaintiffs refused to participate for years, prejudicing the diligent defendant by
22   continuing to have that party face active claims without fair resolution. Morris, 942
     F.2d at 652 (“[I]t is the responsibility of the [party pursuing claims] to move
23   towards that disposition at a reasonable pace, and to refrain from dilatory and
     evasive tactics.”). Our case has none of these critical facts that warranted court
24   litigation rather than arbitration.

                                                                                Page 5 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 6 of 13




 1   best indicator for when arbitration proceedings have ended and court intervention

 2   becomes necessary. See Cahill, 786 F.3d at 1294 (“The AAA determined the

 3   arbitration had gone as far as it could due to Mr. Cahill’s repeated refusal to pay

 4   the fees.”). Courts recognize how arbitration provides a set process to establish

 5   one party’s default or decisively declare the end, and parties are commonly

 6   required to comply with those relevant arbitration procedures before requesting

 7   that a court lift a stay. See id.; Sink, 352 F.3d at 1201.

 8                 JGSM has not secured a finding of default in arbitration against TWG

 9   Defendants, and arbitration proceedings have not ended—a critical distinction to

10   JGSM’s cited cases. JGSM’s own Motion recognizes the continuing nature of

11   arbitration between the parties. (Decl. Ismail Amin, Esq. ¶ 15, ECF No. 50-1).

12   Indeed, the arbitration panel’s own order has allowed TWG Defendants until May

13   3, 2021, to pay any outstanding fees so that arbitration on the merits of JGSM’s

14   claims can resume.

15                In fact, even if TWG Defendants did not pay the outstanding fees,

16   arbitration could still continue. The governing arbitration rules specify that a party

17   cannot prevail simply because another party does not appear or participate. 3

18   Rather, the assigned arbitration panel could decide to proceed with the matter

19   regardless of fee payment, thereby requiring JGSM to prove its claims irrespective

20   of being unopposed.4 (Ex. A(5) to JGSM’s Mot., Ltr. from AAA on Suspending

21
     3
       Commercial Arbitration Rules and Mediation Procedures, American Arbitration
22   Association, https://adr.org/sites/default/files/Commercial-Rules-Web.pdf (last
     visited April 1, 2021) (R-31 provides that “An award shall not be made solely on
23   the default of a party”).
     4
24     Id.

                                                                                 Page 6 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 7 of 13




 1   Proceedings) (stating that “[i]n the event the deposits have not been received by the

 2   above referenced due date the Panel will be advised and determine how to proceed,

 3   which may include termination of this matter.”) (emphasis added).             JGSM,

 4   therefore, still has an adequate forum through arbitration to pursue its claims on the

 5   merits. JGSM’s own exhibits lend support for this potential result. (Ex. A(4) to

 6   JGSM’s Mot., Correspondence from the Manager of ADR Services, ECF No. 50-

 7   1) (“The panel may proceed with the hearing without full deposits. As arbitrator

 8   compensation and expenses are incurred, the AAA will distribute the share of

 9   payment owed from the deposits received and will continue our efforts to collect

10   any outstanding balance.”).

11                More importantly, the arbitration forum can resolve any and all issues

12   about undue delay or default that JGSM now lobs to this Court.               Specific

13   arbitration rules govern that process.5 Lifting the Court’s stay now would merely

14   invite parallel litigation and give JGSM two chances to pursue identical relief.

15                The Court has already explained these procedures to JGSM when it

16   denied JGSM’s first attempt at securing entry of default. (Order, ECF No. 48).

17   That prior decision instructed JGSM to look to the rules governing arbitration

18   before future requests to take action in this case, and that guidance applies now.

19   (Id. 2:7–8) (“The American Arbitration Association has rules of procedure

20   governing the arbitration and fact-finding process before it, including rules for

21   5
       Commercial Arbitration Rules and Mediation Procedures, American Arbitration
     Association, https://adr.org/sites/default/files/Commercial-Rules-Web.pdf (last
22   visited April 1, 2021) (Rules located at L-3 and R-32 provide language allowing
     arbitrators to control the expeditious resolution of matters through discretionary
23   measures to avoid undue delay).
24

                                                                                 Page 7 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 8 of 13




 1   representation and designating counsel. Therefore, the Court finds that Plaintiff’s

 2   motion is premature”).

 3                Altogether, there is an established procedure for JGSM to secure a

 4   conclusive end to arbitration. At this time, however, arbitration is ongoing as

 5   shown by the remaining weeks for TWG Defendants to pay all outstanding fees

 6   owed to the arbitration panel. So JGSM’s request to lift the stay is premature and

 7   should be denied.

 8
           B.     The Court Should Dismiss This Case Without Prejudice, Rather
 9                Than Resolve Issues Regarding a Continued Stay of Proceedings,
                  Because This Litigation Is Duplicative and An Unnecessary Drain
10                on Court Resources.

11                Aside from the Motion to Lift Stay being premature, JGSM’s
12   arguments justify dismissal of this case rather than continuation of court litigation.
13   JGSM can pursue all appropriate relief—including findings of non-participation
14   and failure to defend—through arbitration. There is no need for duplicative review
15   by this Court.
16         1.      Dismissing This Case Is Warranted Instead of Lifting the Stay.
17                The Ninth Circuit recognizes that dismissal of a court case is
18   appropriate when all asserted claims are covered by a valid and enforceable
19   arbitration agreement. E.g., 2151 Michelson, L.P. v. Corp. of the Presiding Bishop
20   of the Church of Jesus Christ of Latter-Day Saints, 754 F. App’x 596, 597 (9th Cir.
21   2019) (“A district court may dismiss an action, rather than stay it, when all of the
22   issues are arbitrable.”) (citing Sparling v. Hoffman Constr. Co., 864 F.2d 635, 638
23   (9th Cir. 1988)). By contrast, courts generally choose to stay federal litigation
24

                                                                                 Page 8 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 9 of 13




 1   pending arbitration when the presiding court will have some role after arbitration

 2   proceedings end—such as where several claims are subject to arbitration but others

 3   will remain for a court to decide; or where an interested party to the litigation

 4   cannot participate in arbitration proceedings, warranting the court’s independent

 5   resolution of issues. See Int’l All. of Theatrical Stage Emps. & Moving Picture

 6   Technicians, Artists, & Allied Crafts of the U.S. v. In Sync Show Prods., Inc., No.

 7   2:12-cv-00181-GMN, 2012 WL 3780022, at *2 (D. Nev. Aug. 31, 2012), aff’d sub

 8   nom. Int’l All. of Theatrical Stage Emp. & Moving Picture Technicians Artists, &

 9   Allied Crafts of the United States, It’s Trusteed Loc. 720 Las Vegas, Nevada v.

10   InSync Show Prods., Inc., 801 F.3d 1033 (9th Cir. 2015) (staying proceedings

11   pending an arbitrator’s ruling on enforceability of a contract containing an

12   arbitration agreement).

13                Dismissal here, rather than upholding the stay and denying the

14   Motion, relieves the Court from needlessly having to monitor the docket, order

15   status reports, or manage premature disputes such as this one. Thus, dismissal

16   would be an appropriate result instead of resolving issues about staying this case.

17                JGSM recognized from the outset that all its claims in this federal case

18   are subject to the binding arbitration now in place. 6 (JGSM’s Mot. Compel Arb.

19   9:21–11:3, ECF No. 11). Arbitration provides the forum to resolve the parties’

20   claims and also allows JGSM to raise issues of default or undue delay. So despite

21   JGSM expressing its frustration with the pace of arbitration proceedings to this

22   Court, arbitration remains the proper forum to adjudicate all disputes between the

23   6
        TWG Defendants did not assert counterclaims against JGSM in this federal
24   litigation; only JGSM had active claims.

                                                                                 Page 9 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 10 of 13




 1    parties until the panel dismisses it.

 2          2.      JGSM’s Arguments Bolster Dismissal as Appropriate Here.

 3                  JGSM points to how the Court has had to monitor this case’s progress

 4    by ordering status reports and a show cause order. (Mot. Lift Stay 4:3–20, 9:14–22,

 5    ECF No. 50). Dismissal would solve this issue and prevent further expense of

 6    judicial resources for such concerns, petty disputes, or future motions seeking entry

 7    of default.

 8                  Moreover, JGSM would not suffer prejudice should the Court decide

 9    to dismiss this action. Should it prevail in the arbitration, JGSM would be able to

10    file a separate action to enforce any arbitration award, decision, or judgment.

11    Hutson v. USAA Sav. Bank, No. 2:19-cv-01969-GMN-EJY, 2021 WL 634990, at

12    *2 (D. Nev. Feb. 18, 2021) (“Should Plaintiff receive relief, she may initiate an

13    action by filing a motion to confirm the arbitration award in a court of competent

14    jurisdiction under 9 U.S.C. § 9.”).

15          3.      Dismissal Can Occur On the Court’s Own Volition.

16                  The Court can order dismissal of this case without a new round of

17    briefing by the parties on the subject. Indeed, it can do so on its own volition. See

18    Sparling, 864 F.2d at 638 (holding that the district court properly acted within its

19    discretion when it dismissed claims due to a binding arbitration agreement even

20    though neither party asked for dismissal and, instead, one party requested a stay).

21    By TWG Defendants raising dismissal in this Response, though, JGSM will have a

22    full opportunity to oppose it in the Reply (if JGSM elects to file one). Thus, the

23    Court can dismiss this case at the same time it rules on JGSM’s request to lift the

24    stay, and doing so would comply with Ninth Circuit precedent requiring notice

                                                                                Page 10 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 11 of 13




 1    about that possible result to all parties beforehand. Id. (“The court must give notice

 2    of its intention to dismiss and give the plaintiff some opportunity to respond unless

 3    the ‘[p]laintiffs cannot possibly win relief.’”).

 4                 JGSM’s Motion to Lift Stay is an attempt to renege on its enforcement

 5    of an arbitration agreement covering all claims. But since JGSM already elected to

 6    enforce that agreement, and since ongoing arbitration proceedings can provide

 7    adequate relief on the merits of claims, this Court can conserve its own resources

 8    by dismissing this duplicative action without prejudice. Hendrickson v. USAA Sav.

 9    Bank, No. 2:19-cv-02140-GMN-NJK, 2020 WL 1815826, at *1 (D. Nev. Apr. 8,

10    2020) (“Here, because all of Plaintiff’s claims are subject to the arbitration

11    agreement, and because the claims have already been submitted to arbitration and

12    are pending completion, the Court finds that dismissal without prejudice is

13    appropriate.”).   As courts in this District routinely recognize under similar

14    circumstances, dismissal allows the presiding Judge to attend to more pressing

15    matters on the already busy docket rather than entertaining duplicative litigation

16    and inconsequential disputes between parties. See, e.g., id.; Echevarria-Hernandez

17    v. Affinitylifestyles.com, Inc., No. 2:16-cv-00943-GMN-VCF, 2017 WL 1160571,

18    at *5 (D. Nev. Mar. 27, 2017) (“[T]he Court finds that dismissal is warranted

19    because all of Plaintiff’s claims are subject to the arbitration policy.”).

20    IV.   CONCLUSION

21                 The Court should deny JGSM’s Motion because it is premature as the

22    arbitration proceedings are ongoing between the parties. Moreover, the Court,

23    upon its own volition, can choose to dismiss this action in full as JGSM took the

24    position that all claims in this case are subject to binding arbitration. JGSM

                                                                                    Page 11 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 12 of 13




 1    elected to enforce its rights through binding arbitration, and, therefore, there is no

 2    need for this Court to remain involved.

 3                                                 KAEMPFER CROWELL

 4
 5                                                 Anthony Celeste, No. 8776
                                                   Bryan Viellion, No. 13607
 6                                                 Kristopher Kalkowski, No. 14892
                                                   1980 Festival Plaza Drive, Suite 650
 7                                                 Las Vegas, Nevada 89135

 8                                                 Attorneys for Defendants TWG
                                                   Management, LLC and Tom Wackman
 9

10
11
12

13
14
15

16
17
18
19
20
21
22
23
24

                                                                                 Page 12 of 13
     Case 2:17-cv-02915-KJD-NJK Document 57 Filed 04/09/21 Page 13 of 13




 1                               CERTIFICATE OF SERVICE
 2                 I certify that I am an employee of KAEMPFER CROWELL, and that

 3    on the date below, I caused the foregoing RESPONSE TO JGSM’s MOTION
 4    TO LIFT STAY [ECF No. 50] to be served via CM/ECF and/or First Class Mail
 5    (where indicated) addressed to the following:

 6     THE AMIN LAW GROUP, NV, LTD.
       Ismail Amin, No. 9343
 7     Jessica Brown, No. 14487
       Marian Massey, No. 14579
 8
       3753 Howard Hughes Parkway, Ste 200
 9     Las Vegas, NV 89169
       iamin@talglaw.com
10     jbrown@talglaw.com
       mmassey@talglaw.com
11
       Attorneys for Plaintiff
12

13
       DATED April 9, 2021
14                                                    Jennifer Martinez
                                                      An employee of Kaempfer Crowell
15

16
17
18
19
20
21
22
23
24

                                                                             Page 13 of 13
